Title: From Benjamin Franklin to William Hodgson, 26 April 1782
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir
Passy April 26. 1782.
Your two Favours of the 9th Instant came to my hands but a few days since. I had written so fully to you by the preceeding Post, sending at the same time the Passports and Powers you had demanded, which I hope will be sufficient, that I find little left to answer.
I am much pleas’d with the memorial you presented respecting the Prisoners, and thank you heartily for the Pains you have so kindly taken in that affair.
As to the Expence of the Transports and Provisions, I would just remark, that a great Number of our People, made Prisoners in America, instead of being exchanged there, were cruelly and unnecessarily sent by Admiral Rodney to England in Irons, & pack’d together in the unwholesome Holds of the Ships, which kill’d many. The Provisions for those taken in these Seas, should I think in Justice be compensated by an equal Quantity delivered in America to the Prisoners we shall give in Exchange to be returned in Europe. The Transport Vessels would perhaps go in their Ballast, as they will be wanted probably in America to recieve the exchanged Men, or to remove their Garrisons; & if your Government will accept my first Proposition, and deliver our men to me here, I would save it the Expence of hiring Ships for transporting them to America, as I could easily find the Means of doing it in our own or French Ships.
Having mentioned these Ideas, I confide the whole Transaction to your Judgement and Equity, and shall be satisfied with any Agreement you make, for I know you will do what is right and obtain for us every Advantage we ought to expect. Lord Shelburne’s intended Kindness to the Prisoners, so as to render their Voyage comfortable, gives me great Pleasure, not so much on Account of an Expence to be saved by that means, but because I know it will have an excellent Effect in America, by its Tendency to conciliate; which I think a material Point that merits the attention of both Sides at present: for a Peace may be made by merely agreeing to cease fighting; and that may be without Reconciliation; in which Case the Peace will be less advantageous & of a short Duration. Whatever Allowance his Lordship makes for the Purpose abovementioned to the Prisoners in England, I suppose he will extend also to those in Ireland.— If not, I request you will desire your Friends at Kinsale to furnish it, and I will pay the Account upon Sight. Be so good as to present my best Respects and Thanks to his Lordship, for this Instance of his Humanity & Benevolence towards our poor People, and assure him I shall always retain a gratefull Sense of it.
With great Esteem I have the honor to be, Dear Sir, &c. &c.
B. Franklin.
Mr. Hodgson.Copy of a Letter from Dr. B. Franklin to Mr Hodgson. dated Passy, April 26. 1782. (Copy)
